DETAILED ACTION
Claims 1-16 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
primary capture system as described on page 44 and implemented on the hardware disclosed on page 44 of the disclosure.
secondary capture system as described on page 51, a CMOS disclosed in the authentication system,  and implemented on the hardware disclosed on page 51. 
authentication system as described on pages 51-59 and implemented on the hardware disclosed on page 44. 
registration system as described on pages 44-49 and implemented on the hardware disclosed on page 44.
in claims 12-13 and 15.
Examiner notes the authentication system is also present in claim 14, however claim 14 further limits the authentication system to a cellular telephone and therefore fails the third prong of the three prong test at the point of claim 14, however, in claim 13 the authentication system satisfies all prongs. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient extent ” in claim 1 is a relative term which renders the claim indefinite. The term “sufficient extent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10 depend from claim 1 and fail to remedy the indefiniteness of claim 1, and are therefore also rejected as indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 12-15 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutter (US 2017/013465). 
Regarding claim 1, Kutter teaches: 
A method for optical product authentication, comprising
 a) marking a product by
 - packaging the product in a film; (Kutter [0085-91] embedding of pattern through hot stamping and covering in an additional varnish)   or
 - equipping the product or a packaging of the product with a label; (Kutter [0085-91] embedding of pattern through hot stamping and covering in an additional varnish)  or
 - equipping the product, a packaging of the product or a label arranged on the product or on the packaging with a lacquer coating;(Kutter [0085-91] embedding of pattern through hot stamping and covering in an additional varnish)  wherein 
- the film, the label or the lacquer coating contains randomly distributed, reflecting and/or luminescent particles; (Kutter [0074-75] 3D pattern includes random/pseudo random variable dot locations) 
 b) registering a product marked as per a) above by
 - irradiating the product with light such that the particles reflect or luminesce; (Kutter [0097] by using the flash the 3D pattern is illuminated) and 
- recording one or more digital reference images of the reflecting and/or luminescent particles using a camera; (Kutter [0097] smartphone camera takes images at 2 different positions)   and
 c) authenticating a product registered as per b) above by
 - irradiating the product with light to cause such that the particles to reflect or luminesce; (Kutter [0097] by using the flash the 3D pattern is illuminated)
- recording one or more recognition images of the reflecting and/or luminescent particles using a camera; (Kutter [0097] smartphone camera takes images at 2 different positions)   
- digitally comparing the at least one recognition image with the at least one reference image; International Application No.: PCT/EP2019/059466 (Kutter [0115] performing a cross correlation between 3D pattern image D (reference image) and acquired authentication image I) International Filing Date: April 12, 2019
 - displaying a positive authentication if the at least one recognition image and the at least one reference image correspond to a sufficient extent;(Kutter [0108-109] display the authentication results, the image authentication process returns 1 when success and 0 otherwise) or 
- displaying a negative authentication if the at least one recognition image and the at least one reference image differ to a sufficient extent; (Kutter [0108-109] display the authentication results, the image authentication process returns 1 when success and 0 otherwise)
characterized in that wherein said method further comprises digitally compensating for imaging-related deviations between the at least one recognition image and the at least one reference image are digitally compensated.  (Kutter [0115] the authentication pattern image is pre-processed to a flattened image to get right of macroscopic lighting variations) 

Regarding claim 4, Kutter teaches: 
The method as claimed in claim 1, wherein the authentication c) comprises recording two, three, four, five, six, seven, eight, nine, ten or more recognition images from the same camera perspective as the registration b). (Kutter [0096-97] smartphone camera takes images at 2 different positions, number of view points can be expanded beyond 2 to any number)



Regarding claim 5, Kutter teaches: 
The method as claimed in claim  1, wherein authentication c) comprises digitally intensifying the one or more recognition images are digitally intensified.  (Kutter [0115] the authentication pattern image is pre-processed to a flattened image to get right of macroscopic lighting variations through local equalization or high pass filtering)

Regarding claim 6, Kutter teaches: 
The method as claimed in claim 1, wherein the authentication c) comprises carrying out a digital image registration between the at least one recognition image and the one or more reference images based on one or more visual features of the product or based on one or more orientation marks.  (Kutter [0115-0121] cross correlation between the reference image and the acquired authentication image based on a characteristic signal (visual feature))

Regarding claim 12, Kutter teaches: 
A system for the optical authentication of products, comprising
 (i) marks, each embodied within a film, film region, label or lacquer coating and containing randomly distributed, reflecting and/or luminescent particles; (Kutter [0074-75] 3D pattern includes random/pseudo random variable dot locations. See also [0085-91] embedding of pattern through hot stamping and covering in an additional varnish)
(ii) a registration system comprising a primary image capture system for recording one or more reference images of the product equipped with marks, and a primary image processing system; (Kutter [0115] performing a cross correlation between 3D pattern image D (reference image) and acquired authentication image I)
 (iii) a database; (Kutter [00005] traceability requires a database to maintain records of identifiers) 
 (iv) a communication system based on internet and/or a mobile wireless network; (Kutter [0101] information may be downloaded directly from the internet to the smartphone) and 
(v) one or more authentication systems, with each comprising a secondary image capture system for recording one or more recognition images of the product equipped with marks, a secondary image processing system, and a digital pattern recognition system.  (Kutter [0115] performing a cross correlation between 3D pattern image D (reference image) and acquired authentication image I)

Regarding claim 13, Kutter teaches: 
The system as claimed in claim 12, wherein the authentication system is set up and configured to digitally compensate imaging related deviations between the at least one recognition image, or a combination image created from a plurality of recognition images, and the at least one reference image. (Kutter [0115] the authentication pattern image is pre-processed to a flattened image to get right of macroscopic lighting variations) 

Regarding claim 14, Kutter teaches: 
The system as claimed in claim 12, wherein the at least one authentication system comprises a cellular telephone. (Kutter [0096] authentication can be performed using a smartphone) 


Regarding claim 15, Kutter teaches: 
The system as claimed in claim 12, wherein the registration system is set up and configured to record two, three, four, five, six, seven, eight, nine, ten or more reference images of  the product, equipped with marks, from defined, differing camera perspectives.  (Kutter [0096-97] smartphone camera takes images at 2 different positions, number of view points can be expanded beyond 2 to any number)


Allowable Subject Matter
Claims 2-3, 7-11, and 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and above rejections under 35 U.S.C. 112(b) were resolved. 
	Regarding claim 2, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method as claimed in claim 1, wherein the density of the particles in the film, the label or the lacquer is 30 to 20 000 particles/cm3.  
Claims 3 and 11 depend from claim 2 and are therefore also objected to as dependent upon a rejected base claim. 

Regarding claim 7, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
 The method as claimed in claim 1, characterized in that wherein, the authentication c) further comprises imaging, digitizing or decoding either a serial number arranged on the product, packaging film or label or a digital code arranged on the product, packaging film or label, simultaneously with the recording of the reflecting and/or luminescent particles and comparing the imaged, digitized or decoded serial number or digital code with a serial number stored in a database or a digital code stored in a database.  
Claim 16 depends from claim 7 and is therefore also objected to as dependent upon a rejected base claim. 

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof teaches: 
 The method as claimed in claim 1,wherein the registration b) further comprises determining image coordinates of the reflecting and/or luminescent in each of the one or more reference images based on reflected light intensity of the reflected light or based on the basis of the luminescent light intensity.



Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The method as claimed in claim 1 wherein the authentication c) further comprises determining image coordinates of the reflecting and/or luminescent particles in each of the one or more recognition images based on the reflected light intensity of the reflected light or based on the luminescent light intensity.  

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The method as claimed in claim 1 wherein  the authentication c) further comprises measuring a tilt angle between the optical axis of the camera and the a gravitational axis.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666